Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /x/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1pril 4, 2015. or / /TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission File No. 0-25662 ANADIGICS, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2582106 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 141 Mt. Bethel Road, Warren, New Jersey (Address of principal executive offices) (Zip Code) (908) 668-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer (Do not check if a smaller reporting company) [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the Registrant’s common stock as of April 4, 2015 was 87,668,442 (excluding 114,574 shares held in treasury). Table Of Contents INDEX ANADIGICS, Inc. PART I Financial Information Item 1. Financial Statements (unaudited) Condensed consolidated balance sheets – April 4, 2015 and December 31, 2014 Condensed consolidated statements of operations and comprehensive loss – Three months ended April 4, 2015 and March 29, 2014 Condensed consolidated statements of cash flows – Three months ended April 4, 2015 and March 29, 2014 Notes to Condensed consolidated financial statements – April 4, 2015 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. Other Information Item 1A. Risk Factors Item 5. Other Information Item 6. Exhibits Signatures 1 Table Of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements ANADIGICS, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS in thousands, EXCEPT PER SHARE AMOUNTS) April 4, 2015 December 31, 2014 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Assets held for sale Total current assets Plant and equipment: Equipment and furniture Leasehold improvements Projects in process Less accumulated depreciation and amortization Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued restructuring costs Bank borrowings Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $0.01 par value, 144,000 shares authorized, 87,783 issued at April 4, 2015 and 86,878 issued at December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost: 115 shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 2 Table Of Contents ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS in thousands, except per share amounts) Three months ended April 4, 2015 March 29, 2014 (unaudited) (unaudited) Net sales $ $ Cost of sales Gross profit Research and development expenses Selling and administrative expenses Restructuring charges - Operating loss ) ) Interest and other (expense) income, net ) Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding used in computing loss per share Basic and diluted CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (AMOUNTS in thousands) Three months ended April 4, 2015 March 29, 2014 (unaudited) (unaudited) Net loss $ ) $ ) Other comprehensive loss Unrealized loss on marketable securities - ) Reclassification adjustment: Effect of net recognized gain on marketable securities reclassified to Interest and other (expense) income, net - ) Comprehensive loss $ ) $ ) See accompanying notes. 3 Table Of Contents ANADIGICS, Inc. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS in thousands) Three months ended April 4, 2015 March 29, 2014 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization 9 17 Stock based compensation Gain on marketable securities - ) Gain on disposal of equipment 3 - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) ) Accrued liabilities and other liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of plant and equipment ) ) Proceeds from sale of equipment 30 - Proceeds from sale of marketable securities - Net cash provided by investing activities 10 CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock - 10 Proceeds from bank borrowings Repayments of bank borrowings ) ) Net cash provided by financing activities - 10 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 4 Table Of Contents ANADIGICS, Inc. Notes to Condensed Consolidated Financial Statements (unaudited) – April 4, 2015 (AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) 1.Summary of Significant Accounting Policies Basis of Presentation ANADIGICS, Inc. (the Company) is a global leader in the design and manufacture of radio frequency semiconductor solutions for Infrastructure and Mobile applications. Infrastructure is comprised of products for the following applications: CATV, small cell, WiFi, M2M, optical and other general RF applications. Mobile is comprised of WiFi and Cellular products that primarily address the smartphone, handset and tablet markets. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals and adjustments) considered necessary for a fair presentation have been included. Operating results for the three month period ended April 4, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. The condensed consolidated balance sheet at December 31, 2014 has been derived from the audited financial statements at that date but does not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company has evaluated subsequent events and determined that, other than the workforce reduction disclosed in Note 2, there were no subsequent events to recognize or disclose in these unaudited interim condensed consolidated financial statements. RECENTLY ADOPTED ACCOUNTING STANDARDS In April 2014, the FASB issued ASU 2014-08, Reporting Discontinued Operations and Disclosures of Disposals of an Entity , which changes the criteria for determining which disposals can be presented as discontinued operations and modifies the related disclosure requirements. The ASU became effective January 1, 2015. Adoption of this guidance did not impact the Company’s consolidated financial statements. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In June 2014, the FASB issued ASU 2014-12, Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period . The guidance states that a performance target in a share-based payment that affects vesting and that could be achieved after the requisite service period should be accounted for as a performance condition. The guidance is effective for annual and interim periods beginning after December 15, 2015 and early adoption is permitted. The Company is currently evaluating the impact of adopting this guidance on its consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers , which will replace most current revenue recognition guidance. The core principle of the ASU is that an entity should recognize revenue for the transfer of goods or services equal to the amount that it expects to be entitled to receive for those goods or services. It also requires additional disclosures about the nature, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments. The amended guidance permits the initial application to be applied either retrospectively to each prior reporting period presented, or retrospectively with a cumulative effect adjustment made at the date of initial application. The guidance is effective for annual and interim periods beginning after December 15, 2016, with early adoption prohibited. The Company is currently evaluating the adoption method and the impact of adopting this guidance on its consolidated financial statements. 5 Table Of Contents INCOME TAXES The Company maintains a full valuation allowance on its deferred tax assets. Accordingly, the Company has not recorded a benefit or provision for income taxes. The Company recognizes interest and penalties related to the underpayment of income taxes in income tax expense. No unrecognized tax benefits, interest or penalties were accrued at April 4, 2015. The Company’s U.S. federal net operating losses have occurred since 1998 and as such, tax years subject to potential tax examination could apply from that date because carrying-back net operating loss opens the relevant year to audit. WARRANTY Based on the examination of historical returns and other information it deems critical, the Company estimates that a current charge to income will need to be provided in order to cover future warranty obligations for products sold during the year. The accrued liability for warranty costs is included in Accrued liabilities in the condensed consolidated balance sheets. Changes in the Company’s product warranty reserve are as follows: Three months ended April 4, March 29, Beginning balance $ $ Net (release) addition charged to Cost of sales ) 51 Claims processed ) ) Ending balance $ $ RECLASSIFICATIONS Certain prior period amounts have been reclassified to conform to the current presentation. 2. RESTRUCTURING AND SUBSEQUENT EVENT RESTRUCTURING In February 2014, the Company implemented a workforce reduction that eliminated approximately 40 positions throughout the Company, and recorded a restructuring charge of $1,451 during the first quarter of 2014 for severance, related benefits and other costs. In mid 2014, the Company implemented a strategic restructuring plan to better address growth opportunities in infrastructure markets and to lower operating costs. The strategy included expanding the Company’s presence in the infrastructure space and reducing fixed costs associated with certain legacy mobile activities through a resizing of staff and manufacturing capability. By the end of 2014 and inclusive of the aforementioned first quarter 2014 charge, approximately 150 positions were eliminated throughout the Company and a $4,199 workforce reduction charge was recorded to Restructuring charges. Activity and liability balances related to the restructurings were as follows: Workforce- related Lease-related Total December 31, 2013 balance $ - $ Restructuring expense Payments ) ) ) December 31, 2014 balance $ $ $ Payments ) ) ) April 4, 2015 balance $ $ $ SUBSEQUENT EVENT In May 2015, as an extension of its strategic shift to Infrastructure and migration of its business model, the Company implemented a workforce reduction that eliminated approximately 25 positions throughout the Company and anticipates recording approximately $550 of restructuring charges during the second quarter of 2015 covering severance, related benefits and other costs. 6 Table Of Contents 3. FAIR VALUE AND MARKETABLE SECURITIES The carrying amounts of the Company’s cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities approximate their fair value because of the relatively short maturity of these items. During the first quarter of 2014, a former-auction corporate debt security held by the Company sold for $2,960, resulting in a realized gain of $1,160 which was recorded to Interest and other (expense) income, net. 4. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market. Inventories consist of the following: April 4, 2015 December 31, 2014 Raw materials $ $ Work in process Finished goods Total $ $ 5.STOCK BASED COMPENSATION Equity Compensation Plans As of April 4, 2015, the Company had one equity compensation plan: 2005 Long-Term Incentive and Share Award Plan (the “2005 Plan”). The 2005 Plan expired on April 6, 2015; therefore, as of that date, the Company has no shares reserved for issuance under any equity compensation plan. The Company has submitted for approval by its stockholders on May 12, 2015 a new equity compensation plan: 2015 Long-Term Incentive and Share Award Plan (the “2015 Plan”). If approved on May 12, 2015, the Company will have reserved for issuance under the 2015 Plan a maximum of 10,000 shares. Both the expired 2005 Plan and the proposed 2015 Plan provide for the granting of stock options, stock appreciation rights, restricted stock units and other share-based awards to eligible employees and directors, as defined in the respective plans. The Company also has one employee stock purchase plan (the “ESP Plan”). As of April 4, 2015, approximately 1,820 shares of common stock remain available for grant under the ESP Plan. The following table summarizes information related to awards of restricted stock units and stock options as well as changes during the three months period ended April 4, 2015: Restricted Stock Units Stock Options Time-based Performance- based Time-based Units Weighted Average (WA) grant date fair value Units WA price/ unit Issuable upon exercise WA exercise price WA remaining contractual life Outstanding at January 1, 201 5 $ $ $ Granted 6 Shares vested/options exercised ) - - Forfeited/expired ) - - ) Outstanding at April 4, 2015 $ $ $ 3.5 years Exercisable at April 4, 2015 N/A N/A N/A N/A $ 3.4 years In February 2015, the Company awarded 264 restricted stock units to its officers and other key employees which have market performance-based vesting conditions contingent upon the Company’s relative shareholder returns measured against defined peer group companies. The market performance-based awards will be evaluated annually in one-third increments measuring Company shareholder returns during the one, two and three year periods following the award. Company performance within the top 75th percentile tier in a measurement period would result in maximum performance attainment, while performance below the 25th-percentile results in no vesting for that period. These market performance-based restricted stock units, included in the table above, have an average fair value of $1.05 calculated using a Monte Carlo Simulation model on the date of grant. 7 Table Of Contents The table below summarizes stock based compensation by financial statement line item for the three month periods ended April 4, 2015 and March 29, 2014: Three months ended April 4, 2015 March 29, 2014 Cost of sales $ $ Research and development expenses Selling and administrative expenses Total stock based compensation $ $ No tax benefits have been recorded due to the Company’s full valuation allowance position. As of April 4, 2015, there was $4,514 of unrecognized stock based compensation cost related to unvested restricted awards and unvested stock options. The weighted average remaining recognition periods for our restricted stock units and stock options are 1.2 and 2.3 years, respectively. Valuation Method for ESP Plan, Stock Option Awards and Performance Awards For ESP Plan and stock option awards, the fair value is estimated at the date of grant using a Black-Scholes option pricing model. The fair value of Company-based performance awards are fixed upon the date of grant. Market-based performance equity award fair values are calculated with the assistance of a valuation consultant using a Monte Carlo simulation method. The weighted average assumptions and fair values for stock-based compensation grants used for the three month periods ended April 4, 2015 and March 29, 2014 are summarized below: Three months ended April 4, 2015 March 29, 2014 Stock option awards: Risk-free interest rate % % Expected volatility 63 % 58 % Average expected term (in years) Expected dividend yield % % Weighted average fair value of options granted $ $ ESP Plan: Risk-free interest rate % % Expected volatility 75 % 45 % Average expected term (in years) Expected dividend yield % % Weighted average fair value of purchase option $ $ Performance awards: Average risk-free interest rate % % Expected volatility % % Average expected term (in years) Expected dividend yield % % Weighted average fair value of performance awards $ $ For equity awards with an expected term of one year or less, the assumption for expected volatility is solely based on the Company’s historical volatility, whereas for equity awards with expected terms of greater than one year, the assumption is based on a combination of implied and historical volatility. Equity-based compensation recognized is reduced for estimated forfeitures and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. 8 Table Of Contents 6.Loss Per Share The reconciliation of shares used to calculate basic and diluted loss per share consists of the following: Three months ended April 4, 2015 March 29, 2014 Weighted average common shares for basic loss per share Effect of dilutive securities: Stock options (*) - - Unvested restricted stock units (*) - - Adjusted weighted average shares for diluted loss per share * Incremental shares from restricted stock units and stock options are computed using the treasury stock method. For the three months ended April 4, 2015 and March 29, 2014, potential additional dilution arising from any of the Company's outstanding stock options or unvested restricted stock units is detailed below. Such potential dilution was excluded as their effect was anti-dilutive. Three months ended April 4, 2015 March 29, 2014 Stock options Unvested restricted stock units 7. LEGAL PROCEEDINGS The Company is a party to ordinary course litigation arising out of the operation of its business. The Company accrues for a loss contingency when it determines that it is probable, after consultation with counsel, that a liability has been incurred and the amount of such loss can be reasonably estimated. The Company believes that the ultimate resolution of such ordinary course litigation, either individually or in the aggregate, will not have a material adverse effect on its consolidated financial condition, results of operations, or cash flows. 8. BANK BORROWINGS UNDER CREDIT FACILITY On October 24, 2014, the Company terminated a three-year $11,000 revolving credit facility with PNC Bank, N.A which had been scheduled to expire in 2016 and entered into a Loan and Security Agreement with Silicon Valley Bank (the “SVB Loan Agreement”). The SVB Loan Agreement provides the Company with a two-year revolving credit facility of $10,000 that expires on October 24, 2016. The Credit Agreement enables borrowings based upon 85% of eligible accounts receivable and is secured by certain insured accounts receivable and substantially all of the Company’s other assets. The SVB Loan Agreement requires compliance with certain covenants, including minimum EBITDA (as defined in the SVB Loan Agreement) and quick ratio levels, in addition to certain capital expenditure limits. The interest rate on the outstanding balance under the SVB Loan Agreement is Prime plus 0.5%. The SVB Loan Agreement contains a fee for any unused portion of the facility. As of April 4, 2015, the Company was in compliance with its covenants and $4,000 was outstanding under the SVB Loan Agreement. 9 Table Of Contents ANADIGICS, Inc. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW The terms “we,” “our,” “ours,” “us” and “Company” refer to ANADIGICS, Inc. We are a global leader in technology, design, and manufacturing of RF semiconductor solutions for infrastructure and mobile communications and data transmission markets. Our product portfolio includes line amplifiers, reverse path amplifiers, PAs, and FEICs. Our recently introduced Foundry services provide the capacity for large scale VCSEL wafer processing and testing. Our CATV solutions include line amplifiers, reverse path amplifiers, and other RF products that provide the critical link within CATV infrastructure communications networks, as well as CPE devices, such as set-top boxes and cable modems. Our WiFi infrastructure products include PAs and FEICs that enable wireless connectivity for infrastructure and multimedia applications, including access points, routers, media gateways, and set-top boxes. Our wireless infrastructure solutions include PAs that are crucial components in 3G and 4G Small-Cell base stations, including picocells, enterprise-class femtocells, and CPE devices that help carriers expand broadband network coverage and support greater levels of data transmission. Our PAs are used in a variety of 3G and 4G IoT applications, including automotive, M2M, and industrial devices. Our WiFi mobile products include FEICs and PAs that are designed to enable WiFi connectivity in smartphones, tablets, notebooks, and gaming systems. Supporting the latest 802.11 standards, our FEICs ensure optimal WiFi performance. Our cellular products include PAs that enable 3G and 4G wireless connectivity in mobile handsets, smartphones, tablets, and notebooks. We believe our products and services are well positioned to address these market opportunities by delivering exceptional performance and value in the infrastructure and mobile markets, as well as cost-effective, high-volume foundry services for the sensing markets. Our strategy is focused on manufacturing and delivering RF products that offer greater performance, reliability, and integration to enable high-speed data communications and transmissions, as well as compelling Foundry services that provide designers with scalability and greater value. We are a customer-centric organization that works closely with leading equipment designers and manufacturers to improve data transmission quality and system capacity. We also collaborate with industry-leading chipset providers where our functionality enhances their reference designs. These relationships enable us to target emerging trends in the market and help our customers achieve their performance, integration, and manufacturing goals. Leveraging a variety of advanced internal and external technologies and materials, including MESFET, InGaP-Plus™, CMOS, GaAs, and GaN, our solutions deliver exceptional performance and integration. We believe that when used in our customers’ data transmission and communication devices, our products cost-effectively enhance RF performance, reliability, and overall functionality. Our six-inch diameter GaAs fab located at our corporate headquarters in Warren, New Jersey, has been operational since 1999. We also have Foundry arrangements with several companies to supply alternate technologies and supplement our existing wafer fab capabilities. This structure provides us with access to unique technologies and flexible capacity without the requisite capital investment. In mid 2014, we implemented a strategic restructuring plan to better address growth opportunities in infrastructure markets and to lower our operating costs (“Strategic Restructuring”). Our strategy included expanding our presence in the infrastructure space and reducing the fixed costs associated with certain legacy mobile activities through a resizing of our staff and manufacturing capability. In May 2015, as an extension of our strategic shift to Infrastructure and migration of our business model, we reduced our workforce by approximately 25 employees throughout the Company and anticipate recording approximately $0.6 million of restructuring charges during the second quarter of 2015. The workforce reduction in combination with other cost improvement actions were initiated with a view to achieving annualized savings of approximately $4.5 million. We were incorporated in Delaware in 1984. Our corporate headquarters are located at 141 Mt. Bethel Road, Warren, New Jersey 07059, and our telephone number at that address is 908-668-5000. 10 Table Of Contents Results of Operations The following table sets forth unaudited consolidated statements of operations data as a percent of net sales for the periods presented: Three months ended April 4, 2015 March 29, 2014 Net sales % % Cost of sales % % Gross margin % % Research and development expenses % % Selling and administrative expenses % % Restructuring charges - % Operating loss )% )% Interest and other (expense) income, net )% % Net loss )% )% FIRST Quarter 2015 (ENDED APRIL 4, 2015) compared to first quarter 2014 (Ended MARCH 29, 2014) Net Sales. Net sales decreased 20.7% during the first quarter of 2015 to $18.4 million from $23.3 million in the first quarter of 2014. The net sales decrease primarily resulted from a decrease in market demand for our Mobile products in line with our Strategic Restructuring toward Infrastructure, partly offset by increased Infrastructure product sales. Sales of Infrastructure products increased 30.2% during the first quarter of 2015 to $12.0 million from $9.2 million in the first quarter of 2014. The increase in sales was primarily due to increased demand in the small cell infrastructure and Wifi markets. Sales of Mobile products decreased 54.2% during the first quarter of 2015 to $6.4 million from $14.1 million in the first quarter of 2014. The decrease in sales was primarily due to decreased demand for our cellular products used in mobile applications. Gross Margin. Gross margin during the first quarter of 2015 increased to 21.7% of net sales from 9.8% of net sales in the first quarter of 2014. The increase in gross margin in the first quarter of 2015, despite the reduction in revenue, was primarily due to manufacturing cost improvements achieved from restructuring and the increase in better margin Infrastructure product mix. Research and Development. Company-sponsored research and development expenses decreased 39.2% to $5.2 million during the first quarter of 2015 from $8.6 million during the first quarter of 2014. The decrease was primarily due to cost savings achieved from our Strategic Restructuring to focus on Infrastructure, while limiting activities in Mobile. Selling and Administrative. Selling and administrative expenses decreased 25.8% to $3.8 million during the first quarter of 2015 from $5.1 million during the first quarter of 2014. The decrease was primarily due to savings achieved from our Strategic Restructuring. RESTRUCTURING CHARGES. During the first quarter of 2014, we implemented a workforce reduction that eliminated approximately 40 positions throughout the Company which resulted in the Company recording a restructuring charge of approximately $1.5 million for severance, related benefits and other costs. INTEREST AND OTHER (EXPENSE) INCOME, NET. During the first quarter of 2014, Interest and other (expense) income, net of $1.1 million was primarily from redemption proceeds received on one of our auction rate securities which was in excess of our amortized cost basis. Liquidity and Capital Resources As of April 4, 2015, we had $17.0 million in cash and cash equivalents, of which $4.0 million was drawn from our revolving line of credit. Operating activities used $1.4 million in cash during the three month period ended April 4, 2015, primarily as a result of our operating results adjusted for non-cash expenses, as partly offset by $0.3 million of cash provided by working capital movements. There we no significant investing activities within the three month period ended April 4, 2015. Financing activities include a $4.0 million repayment on our working capital credit line facility, fully offset with a $4.0 million credit line facility borrowing for the three month period ended April 4, 2015. 11 Table Of Contents We had unconditional purchase obligations at April 4, 2015 of approximately $1.7 million. We believe that our existing sources of capital, including our existing cash and available credit facility, will be adequate to satisfy operational needs and anticipated capital needs for at least the next twelve months. We may elect to finance all or part of our future capital requirements through additional equity or debt financing. There can be no assurance that such additional financing would be available on satisfactory terms. RECENTLY ADOPTED ACCOUNTING STANDARDS In April 2014, the FASB issued ASU 2014-08, Reporting Discontinued Operations and Disclosures of Disposals of an Entity , which changes the criteria for determining which disposals can be presented as discontinued operations and modifies the related disclosure requirements. The ASU became effective January 1, 2015. Adoption of this guidance did not impact our consolidated financial statements. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In June 2014, the FASB issued ASU 2014-12, Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period . The guidance states that a performance target in a share-based payment that affects vesting and that could be achieved after the requisite service period should be accounted for as a performance condition. The guidance is effective for annual and interim periods beginning after December 15, 2015 and early adoption is permitted. We are currently evaluating the impact of adopting this guidance on our consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers , which will replace most current revenue recognition guidance. The core principle of the ASU is that an entity should recognize revenue for the transfer of goods or services equal to the amount that it expects to be entitled to receive for those goods or services. It also requires additional disclosures about the nature, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments. The amended guidance permits the initial application to be applied either retrospectively to each prior reporting period presented, or retrospectively with a cumulative effect adjustment made at the date of initial application. The guidance is effective for annual and interim periods beginning after December 15, 2016, with early adoption prohibited. We are currently evaluating the adoption method and the impact of adopting this guidance on our consolidated financial statements. FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q contains projections and other forward-looking statements (as that term is defined in the Securities Exchange Act of 1934, as amended). These projections and forward-looking statements reflect the Company’s current views with respect to future events and financial performance and can generally be identified as such because the context of the statement will include words such as “believe”, “anticipate”, “expect”, or words of similar import. Similarly, statements that describe our future plans, objectives, estimates or goals are forward-looking statements. No assurances can be given, however, that these events will occur or that these projections will be achieved, and actual results and developments could differ materially from those projected as a result of certain factors. Such factors include, but are not limited to, those risk factors listed in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014. The Company undertakes no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future developments or otherwise. Item 3. Quantitative And Qualitative Disclosures About Market Risk The Company's market risk has not changed significantly from the risks disclosed in Item 7A of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2014. ITem 4. Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed with the Securities and Exchange Commission (SEC) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer (CEO) and Chief Financial Officer (CFO) as appropriate, to allow timely decisions regarding required disclosure. As of April 4, 2015, an evaluation was performed under the supervision and with the participation of our Management, including our CEO and CFO, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) under the U.S. Securities Exchange Act of 1934). Based on that evaluation, our management, including our CEO and CFO, concluded that our disclosure controls and procedures were effective as of April 4, 2015. 12 Table Of Contents There was no change in the Company’s internal control over financial reporting during the Company’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Because of their inherent limitations, disclosure controls and procedures and internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 13 Table Of Contents ANADIGICS, Inc. PART II - OTHER INFORMATION Item 1A.RISK FACTORS There have been no material changes from the risks as previously disclosed in the “Risk Factors” section in our Annual Report on Form 10-K for the year ended December 31, 2014. ITEM 5.Other Information NONE. Item 6.Exhibits 31.1 Rule 13a-14(a)/15d-14(a) Certification of Ronald Michels, Chairman and Chief Executive Officer of ANADIGICS, Inc. 31.2 Rule 13a-14(a)/15d-14(a) Certification of Terrence G. Gallagher, Executive Vice President and Chief Financial Officer of ANADIGICS, Inc. 32.1 Section 1350 Certification of Ronald Michels, Chairman and Chief Executive Officer of ANADIGICS, Inc. 32.2 Section 1350 Certification of Terrence G. Gallagher, Executive Vice President and Chief Financial Officer of ANADIGICS, Inc. 101.INS**XBRL Instance 101.SCH**XBRL Taxonomy Extension Schema 101.CAL**XBRL Taxonomy Extension Calculation 101.DEF**XBRL Taxonomy Extension Definition 101.LAB**XBRL Taxonomy Extension Labels 101.PRE**XBRL Taxonomy Extension Presentation ** XBRL information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, as amended, and otherwise is not subject to liability under these sections. 14 Table Of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ANADIGICS, INC. By: /s/ Terrence G. Gallagher Terrence G. Gallagher ExecutiveVice President and Chief Financial Officer Dated: May 8, 2015
